Citation Nr: 1017782	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing eligibility for 
nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The appellant is the former spouse of a Veteran who served on 
active duty from January 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision issued by the 
Milwaukee Department of Veterans Affairs (VA) Pension Center 
denying the appellant's claim for VA death pension benefits 
because she is not recognized as the Veteran's surviving 
spouse.  The appellant resides in the jurisdiction of the 
Nashville, Tennessee, VA Regional Office (RO).

The appellant failed to report to a travel Board hearing 
scheduled in March 2010, without good cause shown.  
Accordingly, the case will be processed as though her request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran and the appellant, who divorced in March 1966, 
were not married, nor were they living together, at the time 
of the Veteran's death in March 1998.


CONCLUSION OF LAW

As a matter of law, the appellant may not be recognized as 
the surviving spouse of the Veteran for nonservice-connected 
death pension purposes.  38 U.S.C.A. §§ 101(3), 103, 1541 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.3(b), 3.50, 3.54(a) 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 
U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

From the available records, it does not appear that the 
appellant was provided with VCAA notice with respect to 
establishing DIC benefits prior to the initial adjudication 
of the claim.  However, the United States Court of Appeal for 
Veterans Claims (Court) has held that the VCAA is 
inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there 
is no debate as to the relevant facts.  Rather, the issue 
turns on an application of the law to those facts, and VA's 
duties under VCAA do not apply to this claim.  

There is no indication that any additional notice or 
development would aid the appellant in substantiating her 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency 
of notice or of the duty to assist constitutes mere harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  



Analysis

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran if 
certain requirements are met.  38 U.S.C.A. §§ 103, 1304, 
1310, 1311, 1318, 1541 (West 2002).  Under 38 C.F.R. § 
3.50(a), "spouse" means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j).  Marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 C.F.R. § 3.1(j) (2009).   

Except as provided in 38 C.F.R. § 3.52 (marriages deemed 
valid), which does not apply in this case, a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the Veteran at the time of his death 
and: (1) who lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
spouse; and (2) Except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the Veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).   

The existence of a marriage may be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of the marriage, and 
the number of prior marriages if shown on the official 
record.  38 C.F.R. § 3.205(a).  The validity of a divorce 
decree, regular on its face, will be questioned by VA only 
when such validity is put in issue by a party thereto or a 
person whose interest in a claim for VA benefits would be 
affected thereby.  38 C.F.R. § 3.206.  

In this case, it is undisputed that the appellant and the 
Veteran were married in August 1950 and were divorced in 
March 1966.  Copies of both the marriage certificate and 
divorce decree establishing these events are of record.  The 
claims file also contains a copy of a marriage license 
showing that the appellant subsequently married her second 
husband, L. S., in November 1987.  The appellant has 
indicated that this second marriage ended in divorce January 
1988 (See VA Form 21-534, dated June 2006).  The Veteran 
later married G.W.B., although a copy of their marriage 
certificate is not of record.  G.W.B. was listed as the 
Veteran's surviving spouse on his death certificate.  

Based on the evidence, particularly the appellant's divorce 
decree from the Veteran, it is clear that the appellant was 
not the Veteran's spouse at the time of his death in March 
1998.  This is further affirmed by the Veteran's death 
certificate, which lists G.W.B. as his wife; and by the 
appellant's entries on application forms for VA benefits.  
Moreover, the appellant obviously did not live with the 
Veteran continuously from the date of their marriage in 
August 1950 to the date of the Veteran's death in March 1998.  
In her substantive appeal, the appellant argued that she was 
entitled to benefits because she was the Veteran's sole 
survivor in light of his spouse's death.  The Veteran's 
spouse's death certificate indicates that she died in October 
2001.  In her claim form, the appellant also reported that 
she did not live with the Veteran from the date of marriage 
to the date of his death due to marital discord.  However, as 
38 C.F.R. § 3.50 requires the appellant to have been the 
Veteran's spouse at the time of his death, not simply a 
former spouse, the appellant does not qualify as a 
"surviving spouse" for VA death benefits purposes.  The law 
clearly states that in order to be entitled to these 
benefits, the appellant must be the Veteran's surviving 
spouse.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b), 3.50, 
3.54(a).   

As the appellant cannot be recognized as the Veteran's 
surviving spouse for VA purposes, she is not entitled to 
pension benefits.  The disposition of this claim is based on 
the application of the law to undisputed facts; hence, the 
claim must be denied based on a lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 130 
(1994).   


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse, for the purpose of establishing eligibility for VA 
pension benefits, is denied.   



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


